IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-11142
                        Conference Calendar



UYI KING OSAYANDE,

                                    Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CV-1422-P
                       --------------------
                         February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Uyi King Osayande, federal prisoner # 26653-077, filed the

instant 28 U.S.C. § 2241 habeas corpus petition, which the

district court dismissed, to challenge his conviction for

conspiracy to possess with intent to distribute heroin and for

possession of heroin with intent to distribute.   He argues that

his conviction and sentence are invalid under Apprendi v. New

Jersey, 530 U.S. 466 (2000).   Apprendi does not apply


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11142
                                -2-

retroactively to cases on collateral review, and an Apprendi

claim does not satisfy the test for filing a 28 U.S.C. § 2241

petition under the savings clause of 28 U.S.C. § 2255.   See

Wesson v. U.S. Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48

(5th Cir. 2002).   Accordingly, the judgment of the district court

is AFFIRMED.